Democratic scrutiny under the Development Cooperation Instrument (debate)
The next item is the Commission statement on democratic scrutiny under the Development Cooperation Instrument
Member of the Commission. Madam President, honourable Members, it is a great pleasure to be here. I would like to thank Parliament and, in particular, the members of the Development Committee for the constructive dialogue that we have been able to conduct in the framework of the democratic scrutiny of our draft strategy papers.
I have on several occasions, notably in my joint letter with my colleague, Louis Michel, to the chair of the Development Committee of 26 March, reiterated our commitment to carefully examining the committee's observations on the strategy papers in the preparation of the annual action programmes and in the implementation of our projects and programmes. We are now in the preparation phase of these programmes. Some of them have already been forwarded to you and the remaining ones will be sent to you by this autumn in conformity with Article 8 of the Comitology Decision. Attached to these annual action programmes, you will also receive synoptic tables explaining in detail how your observations have been taken into account or why it was not feasible to do so.
Additionally, this week in a separate letter to Mr Borrell, I illustrated the manner in which we have considered your remarks and how these have been transposed in the annual action programmes that have already been sent to you. I am therefore somewhat disappointed to hear of a motion for a resolution critical of the Commission's programming. I would hope that this will not call into question the spirit of open dialogue and cooperation that we are displaying and that we are ready to continue to pursue.
Please allow me now to address some of the issues raised by the Parliament on several occasions, notably in your motion for a resolution. We are, of course, fully committed to the overarching objective of poverty alleviation and the achievement of the millennium development goals under the Development Cooperation Instrument. I would like to point out very clearly that all activities planned under our country strategy papers are development activities and fall within the priority sectors identified in the DCI. It must be stressed at this point that the regulation also states that we need to pursue differentiated approaches depending on the individual development contacts and needs of every country concerned. The development needs of, for instance, Bangladesh are not the same as those of Brazil. We agree with Parliament's view that health and education play a significant role in poverty eradication and the achievement of the millennium development goals.
At this point, I would like to reiterate the Commission's commitment to respecting the agreed 20% benchmarking on social sectors by 2009 through project programmes or budget support linked to those sectors, taking an average across all the geographical areas. The first multiannual indicative programmes for 2007-2010 already show a clear contribution to the overall benchmark for basic health and education. The annual action programmes under approval for 2007 confirmed this. As soon as projects and programmes are in the implementation phase, we will provide Parliament with detailed statistics.
On official development assistance eligibility, I would like to reassure you that in the preparation of the annual action programmes we have ensured and will ensure full compliance with the DCI's provisions regarding the OECD/DAC criteria for geographical programmes, whilst at the same time maintaining the flexibility provided for in the regulation for thematic programmes. Of course, an official assessment of this compliance will be made during the mid-term review which will start in 2009. The Commission intends to make proposals to modify the regulations if it considers it appropriate.
As regards stakeholder consultations, we are well aware that further improvements still need to take place in the consultation process, including the participation of local and regional authorities. It is, however, also a principle of our development assistance that it should be partner-country-led and contribute to the national development plans. So we are trying our utmost to encourage the national authorities in each country to consult their national parliaments, regional and local authorities and civil society on their own development plans as an expression of good governance.
Our annual action programmes will explain more clearly what we have done with regard to consultations. The recent annual action programme on Cambodia is a good example. As regards other donor activities, the Commission has provided all available information when presenting its strategy papers, as well as progress towards achieving the millennium development goals. Like you, we have every interest in obtaining an overall picture on the activities of all donors and we are making every effort to provide more information under a new standard mix.
Regarding the mainstreaming of cross-cutting issues such as the promotion of human rights, gender equality, democracy, good governance and environmental sustainability, of course we intend to do this. This has been a core objective for us since the very outset. Rest assured that we will put this into effect in the implementation phase.
Lastly, as far as your point on budget support is concerned, I would like to stress that the Commission applies strict eligibility criteria which are reassessed before each and every budget support disbursement. In the areas of policy and strategy, and of macroeconomic stability and public financial management, when selecting countries which should receive budget support, I have tried to deal with the main elements of your resolution. Please rest assured that you will receive detailed information on your observations when we send you the annual action programmes in the framework of your droit de regard under comitology. The Commission remains prepared to discuss the annual action programmes before the appropriate bodies of Parliament.
on behalf of the PPE-DE Group. - Madam President, I very much appreciate the comments and the content of the Commissioner's response here this evening. I have to say it is nothing less than that I would expect from her. I found during the whole DCI process, often when we got bogged down, that the Commissioner certainly was of great assistance in trying to move that situation on, as was her colleague, Commissioner Michel.
I am glad also to hear what she had to say about the annual action programmes because we really do need to deliver on the letter that Commissioner Ferrero Waldner and Commissioner Michel sent to Mrs Morgantini and myself as rapporteur on the DCI, because in that letter it was clear that Parliament would decide for itself what structures it would set up and the programmes and strategy papers it would examine.
I have to say also that given that the DCI was only approved last December and it is very much a new process for all of us, Parliament has hit the boards running. Where it has been hit and miss, I have heard some very bad reports of the attitude of some people in the Commission in relation to annual action programmes. In my own experience as chairman of group C, examining some of the Latin American countries, I have to say that the cooperation has been very good. And I think the Commissioner should encourage the continuation of good cooperation because it creates a good atmosphere all round and creates a very good working relationship. It allows us all to bring our best experience to addressing the issues which we all want to address, being the Millennium Development Goals and the needs of very poor people in a suffering part of the world.
I want to underscore the importance of the present period. A lot of work has been done by the Commission and by Parliament to enable the EU to better implement its development policies. Throughout the negotiations on the development cooperation instrument, we made it clear that we did not want to be involved in micro-management. Micro-management is for the Commission and Council but we do want to have oversight. It is right for Parliament to have oversight and the Commission should not fear any involvement of Parliament in that vein. We, the Commission and the Council should be partners in seeking to be effective, and not competitive and seeking to keep things secretively to ourselves. How can we cooperate to effectively deliver assistance to the countries we are trying to assist?
The first steps of the new DCI framework are being taken and we all have responsibilities to get it right. DCI has formalised structures, recognising the important function that Parliament should play in its role as overseer and adviser. We have worked hard scrutinising the strategy papers prepared by the Commission and to formulate positions on different aspects of those strategies. I expect the Commission to give careful consideration to effect our positions on the strategy papers.
As part of our oversight role, we must insist that policy continuously focus on the achievement of the MDGs, which aim to alleviate some of the worst forms of poverty in the world. Parliament continually needs to receive assurances to its satisfaction.
I was very impressed at the beginning of the year to hear from the German Presidency that they would forward the ACP papers to Parliament in the same way as they had forwarded the papers for the Asian and Latin American countries.
Now I understand that one Member State - although perhaps I am being unfair in this - raised some objection to that. I know there is a multiplicity of these papers and it sounds very good that this should be addressed in some way by the JPA or the ACP member states. But, unlike Parliament, the Joint Parliamentary Assembly and the African, Caribbean and Pacific House of that Assembly are not constantly in session, and the structures are not there to cope with that level of scrutiny.
We have three standing committees and perhaps we could on some selective audit basis pick some aspects of these and examine them. But that should not in any way interfere with the need of Parliament here to take what documents this Parliament wishes and to scrutinise them in the best way possible.
Our objective should always be to achieve the Millennium Development Goals. We are not in competition. We can work together. For two years, during the development cooperation instrument process, we tried to persuade the Commission and others that we were really in the business of trying to find a really good instrument. Eventually, when we were listened to, we found that instrument.
Commissioner, do not listen to bad advice. Do not listen to people who are creating obstacles. We are in the same team. We want to achieve the Millennium Development Goals. Do not keep from Parliament information that it should rightly have in its oversight role. You will find that we will respond generously and effectively and helpfully.
Thank you very much for your contribution here this evening.
Before I give the floor to Mr van den Berg, I note with some sorrow that, apparently, it will be his last speech in the Chamber tonight before he moves on to other things. I am sure we all wish you well, Mr van den Berg, although we are sorry to lose you.
on behalf of the PSE Group. - (NL) Madam President, I endorse what Mr Mitchell had to say in connection with the ACP policy plans. On 1 January of this year, the new financing instrument for development cooperation, in which the Millennium Development Goals were to occupy centre stage, entered into force. The time has come to check whether these laws and principles have also been translated into practice.
In recent months, we in the Committee on Development have devoted much of our time to the inspection of national policy documents. Members of staff, Members of the European Parliament and secretariats have all worked hard in the committees and in Parliament. Having carefully scrutinised the policy strategies for the countries and regions of South America, Asia and South Africa, we have concluded that six specific cases out of a total of a huge number of plans were insufficiently underpinned legally speaking, which is why we have returned them by means of resolutions. In a number of other cases, we have reacted by letter and raised a number of issues.
Commissioner, during the democratic scrutiny, we have also come across a number of fundamental problems, problems which you also undoubtedly face in the Commission. The primary goal of the development cooperation instrument is to stamp out poverty and achieve the Millennium Development Goals. This is an overarching goal which, as we see it, was not sufficiently highlighted in the national policy documents, partly because these still bear the hallmarks of the earlier, old-style plans.
I should like to remind the Commission of our firm pledge to achieve 20%. I value what the Commissioner said a moment ago: that she guarantees that this 20% will be achieved by 2009. If this is stated so clearly, then we trust that it will also be done. This may be promoted by the contracts involving the Millennium Development Goals. After all, budgetary support is given, and this must, of course, comply with the requirements, as you said with good reason. Imagine, though, that this is done and the corresponding contracts involving the Millennium Development Goals are allowed to lapse. This means at the very least that the government involved is known to be doing a number of things in the areas of basic education and health care. This is when it is possible to include it in the 20% in a justified and much more clear-cut manner. If not, all this remains very vague.
I should also like to draw your attention to the fact that, next year, EUR 50 million from 'Investing in people', the topical line of the development cooperation instrument, will be fed into the World Fund. The World Fund is a wonderful thing, which we support. Last year, we gave EUR 62 million. This does mean, however, that, in practice, you are left with very little funding for the other causes that are listed under this act. If this happens two years running, you will come unstuck. I should like to draw your attention to this. This is something that requires consultation with the ACP partners and the European Development Fund.
Something must be done, though, because, if not, the topical line of 'Investing in people' will in fact be an empty shell. The European Parliament will not hesitate to use its budgetary instrument if necessary. Ralf Walter is active on that score and - you know what he is like - he is a thoroughgoing person in this respect. This evening, though, Commissioner, I did not want to play the role of Max Mackie Messer from the Dreigroschenoper [Threepenny Opera] because, after all, you are the one dressed in 'light blue' and, as this is my final speech, you have caught me in a good mood.
I should like to end on a personal note. As you stated, Madam President, I have been appointed Queen's Commissioner of Groningen from 1 September. I should like to warmly thank my fellow MEPs and staff, along with everyone in the Commission secretariats for the enormous support I have enjoyed from both Commissioner Michel and Commissioner Ferrero-Waldner. I am hoping to bid Parliament farewell on 28 August, on which day I hope to see you all again, but for now: all the very best to you all.
Thank you for your contribution to the work of this House.
on behalf of the Verts/ALE Group. - (ES) Madam President, that was the previous speaker's last speech, and this is my first in plenary. I trust you will treat me well.
I must begin by pointing out that the process of adopting the Regulation establishing the Development Cooperation Instrument (DCI) has, as we know, been torturous, complex and at times beset by a number of difficulties. Indeed, the first answer given by Parliament aimed at rejecting the proposal itself was at the time adopted unanimously by the Committee on Development, and similarly supported unanimously by the other three committees that issued opinions on the matter. All of which led the Commission and the Council to the negotiating table and ultimately convinced both institutions to respect Parliament's recourse to codecision. We know all of this already.
As we all know, the proposal was ultimately adopted, although many of the same factors that gave cause for concern more than a year ago have not gone away.
In the intervening year, Parliament has tabled three resolutions warning the Commission that it was exceeding its powers and asking it to rectify the situation, which it has singularly failed to do. The Commission should also be reminded what may happen if it overdoes comitology with this Chamber.
Parliament is moving ahead without looking at matters carefully, and I feel that the very fact that this resolution has been adopted unanimously in the Committee on Development is highly significant.
For example, the DCI regulation states that 'the Community will promote a development process that is partner country led and owned'. We should like to know, however, if there was contact with the parliaments of these partner countries prior to the adoption of strategy documents and if so whether there are details of these meetings available.
The DCI regulation also promotes inclusive and participatory approaches and a broad involvement of all segments of society in the development process and in national dialogue, yet we do not have any information on whether or not this series of contacts has actually taken place.
We also feel that there is little or no information on the extent to which the DCI financed these strategy papers. We should like to know if these strategy papers have benefited from other sources of funding, and if so how much of them will be funded by those sources. In short, are there any programmes within the strategy papers that do not have a Millennium Development Goals profile, as laid down in the DCI regulation? If so, how much money have these programmes been granted?
Our group continues to have these and many other doubts. Perhaps these doubts will be cleared up in these communications, which you have just announced, from the Committee on Development. We have not forgotten, however, that the DCI regulation mentions transparency as the key to the implementation of the programmes as many as seven times. We feel that we must lead by example and that the Commission should ensure that Parliament is kept fully informed in order to dispel the concerns engendered by the manner in which this instrument has been managed over the past six months.
(FI) Madam President, last year during the Finnish Presidency we reached an important compromise on the Development Cooperation Instrument, meaning the Community will in future be able to fulfil its commitments on aid and guarantee the uninterrupted financing of external relations.
The DCI Regulation takes account of the multi-dimensionality of poverty. It is thus a promising basis for development cooperation and for reducing poverty. If the Millennium targets are to be hit, there need to be precision weapons. The Regulation is the first act to reinforce the definition of development cooperation policy provided by the OECD Development Assistance Committee. This is crucial in guaranteeing that the budget allocated to development cooperation is not used to achieve other political goals.
Unfortunately, practice has not reflected the Regulation's content. In its draft country strategy papers for individual countries, the Commission has repeatedly overstepped its executive powers, and not taken the aims of the DCI into account. In its resolutions, Parliament has already frequently pointed out that the main aim of the draft strategy papers has not been the elimination of poverty. They have thus not met the requirements of official development aid as defined by the OECD Development Assistance Committee.
The Commission cannot go on ignoring the essential content of the DCI and the core ideas of the OECD's development cooperation policy. Under the Regulation, financing may only take the form of budget support if a country's public expenditure management is sufficiently transparent. The criteria for eligibility must be strictly applied. It is also crucial to support the parliamentary control of partner countries. It is the poor level of control in third countries that is largely the reason why representative democracy cannot respond to the whims of strong governments.
I am also rather disappointed that the Commission has been very unwilling to cooperate on its own initiative. The Commission should remember that the European Parliament has an essential role in the implementation of the DCI.
(PT) For the first time, within the scope of this new instrument, Parliament has played a scrutinising role with regard to national strategies. I consider the dialogue between Parliament and the Commission to have been very constructive and feel that it should serve as a model for further possible and desirable collaboration, as in the case of the ACP countries. However, there is still room for improvement in the cooperation between the two institutions, namely with regard to data sharing.
Parliament considers it very important to receive clarification on the way in which the various national strategies, as a whole, can contribute to the financial commitment to allocate 20% of available funds to basic healthcare and education. With regard to the priorities indicated in various national strategy documents, I regret that, generally speaking, there is not greater investment in the Millennium Development Goals. The aim of this financial instrument is to combat poverty, in particular by achieving these goals. A number of national strategy documents include activities relating to trade, higher education, civil aviation and even the promotion of the EU in receiving countries.
Parliament understands the importance of some of these actions particularly for the authorities of the countries in question. I believe, however, that our priority, and that of the Commission, should be the activities that are directly related to achieving the Millennium Development Goals, which have a far more direct impact on the fight against poverty. These should be the priority. They cannot be omitted, as happens in some cases.
I would point out that Parliament has not received answers to all the questions put to the Commission during this process. I am sure that they will be forthcoming, as indeed we have been informed today by the Commissioner, and for which I thank her.
I am sorry to see Mr van den Berg go, as you mentioned, Madam President. Nobody is irreplaceable, but there are people who are more easily replaceable than others. That is certainly not the case with Max! We Socialists, in particular, will miss him a lot.
(ES) Madam President, Commissioner, you are well aware that the analysis of the implementation of the Development Cooperation Instrument is now a very important part of the work of the committee I have the honour of chairing.
We attach a great deal of importance to this process and hope that the Commission will fully take on board the comments that Parliament makes.
Parliament in particular must ensure that the core objective of the DCI, which is to eradicate poverty, is achieved and that the funds earmarked for this instrument are devoted purely to this activity. It must also ensure that 20% is earmarked for education and health, and yet we do not see very clearly how this 20% objective can be achieved by 2009.
Commissioner, it is very important that all stakeholders are consulted and that horizontal policies such as promoting human rights, gender equality, good governance, the rights of children, the rights of indigenous peoples, environmental sustainability and the fight against diseases such as AIDS are also adequately taken into account in all programmes and for all countries.
This is what we want to achieve with our democratic analysis of the proposals you made and we hope that our contribution and the work we put into it, which was characterised by a spirit of cooperation, is reflected in the annual action plans.
Member of the Commission. Madam President, we have done a lot of work together, and, at least in my view, it has been a constructive dialogue under this democratic scrutiny. It has included numerous parliamentary debates and many exchanges of views between distinguished Members of this House, myself, my colleague Louis Michel and many Commission officials. We have exchanged a series of letters - the last one, as I have said, to Mr Borrell Fontelles. As has been mentioned, three parliamentary resolutions have been voted on, with a fourth currently under discussion.
Now we are entering a new phase: the implementation of projects and programmes, where each institution will have to play its specific role. I agree with Mr Mitchell, who said that Parliament is responsible for oversight. We absolutely agree with that, but not with micro-management, and we will give Parliament - you can be sure - a maximum amount of information.
To Mr van den Berg, I would say that, first of all, we would like to pay tribute to the great work that you have been doing on development issues, but also, particularly, as chief observer on difficult missions. I have appreciated very strongly your balanced approach to that.
As regards the specific issue that we are discussing tonight - the consultation on the thematic programme, investing in people - I will inform Louis Michel of the request for consultation within and with the ACP partners, as has been mentioned.
For the rest, I can only say that we have really tried to take things into account. But, please, give us credit also for being a responsible organisation and responsible stakeholders on this scene. If we can work as partners, you will have a very responsible partner.
I have received one motion for resolution to wind up the debate.
The debate is closed.
The vote will take place on Thursday, 12 July 2007.